DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on June 6, 2022.
New claims 9-16 have been entered. Claims 1-16 are pending.
Response to Arguments
Applicant’s arguments, see pages 6-9, filed June 6, 2022, with respect to claims 1-8 have been fully considered and are persuasive.  The rejection of May 10, 2022 has been withdrawn. 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a vehicle having a front-wheel motor; a rear-wheel motor; and a distribution ratio controller configured to, when one of the temperature of the front-wheel motor and the temperature of the rear-wheel motor exceeds a second temperature, decrease a torque of one of the front-wheel motor and the rear-wheel motor the temperature of which is higher than the other and increase a torque of the other, wherein the second temperature includes a value set lower than a first temperature that is a threshold used for determination as to whether output of the front-wheel motor or output of the rear-wheel motor is to be restricted and the remaining structure of claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655